On October 1,2009, the defendant was sentenced as follows: Count I: Sixty-five (65) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of Aggravated Burglary, a felony; Count II: Sixty-five (65) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of Aggravated Assault, a felony; and Count III: Sixty-five (65) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of Tampering with or Fabricating Physical Evidence, a felony. Counts I, II and III shall run concurrently. The defendant was designated a Persistent Felony Offender for sentencing.
*19On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Katie Barber. The state was represented by Sheila Kolar, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 4th day of February, 2010.
DATED this 23rd day of February, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.